Citation Nr: 9904618	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-48 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant had active service from June 1943 to March 
1946.

This issue arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California

The appellant was afforded a hearing at the RO before a 
member of the Board, and signatory of this decision, in 
December 1998.


FINDING OF FACT

No competent medical evidence is of record which establishes 
the presence of a current spinal disorder which is related to 
service or any incident or event therein.


CONCLUSION OF LAW

The appellant has failed to submit a well-grounded claim for 
entitlement to service connection for a spinal disorder.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and his representative contend, in essence, 
that entitlement to service connection for a spinal disorder 
is warranted.  Specifically, the appellant asserts that he 
injured his back on two separate occasions during his period 
of active service; once in 1943 and again in either late 1944 
or early 1945.  He alleges that he was told by a VA physician 
in 1981 that he had an "old" fracture of the spine.  (See 
p. 9 of hearing transcript).  He also claims that he suffers 
from back pain which shoots down his leg and his arm.  For 
the reasons discussed below, the Board finds that the 
appellant's claim for entitlement to service connection for a 
spinal disorder is not well-grounded.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza, supra, at 504; Reiber v. Brown, 7 Vet. App. 513 
(1995).

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. § 1110 (West 1991).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Initially, it is noted that a review of the appellant's 
service medical records from his period of active duty fails 
to show either complaints, findings or diagnosis(es) of 
spine-related pathology.  Likewise, the report of the 
appellant's separation medical examination, dated March 1946, 
indicates that clinical evaluation of the appellant's spine, 
including the bones and joints, was described as normal.  

The appellant submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in May 1996.  He 
noted that he had been treated at Pacifica Hospital 
(Pacifica) for a spinal injury in 1994.  Records were 
subsequently received from Pacifica in July 1996; however, a 
review of these records does not show that any treatment was 
afforded the appellant for a back-related disorder.  

A review of the May 1996 VA Form 21-526 also shows that the 
appellant provided the name of a person, other than a 
physician, who knew of the appellant's claimed back disorder.  
However, a statement regarding this claimed knowledge has not 
been received by VA.

It is also noted that the appellant submitted several VA Form 
21-4142's, Authorization for Release of Information, in July 
1996.  These forms note that the appellant claimed to have 
been treated in the 1970's, 1980's, and 1990's.  However, 
only one form contained specific dates of treatment, and 
concerned treatment for the eyes, ears, and nose.  Another 
form showed that the treating provider, a chiropractor, had 
retired.

The appellant was afforded a hearing before a member of the 
Board at the RO in December 1998.  During the course of this 
hearing, the appellant testified that he incurred two 
separate back-related injuries during his period of service.  
One, in 1943, while unloading potatoes.  He added that he was 
treated in sickbay and was placed in traction.  The second, 
in late 1944 or early 1945, was noted to have occurred in 
Okinawa as a result of a truck accident.  He testified that 
he was treated in sickbay for a period of 4-5 days, where he 
was placed in traction and was provided medication.  The 
appellant further testified that following his service 
separation he was treated by a chiropractor 2 to 3 times, and 
then was not provided treatment again until the 1950's or 
1960's.  In addition, he noted that he was informed by a VA 
physician in 1981 at the VA Medical Center (VAMC) located in 
Sepulveda, California that he had an "old" fracture of the 
back.  (See p. 9 of hearing transcript).  He also noted that 
this 1981 VA treatment did not concern treatment afforded him 
for his back.  He further testified that he was later treated 
in 1986 at Pacifica, where he was hospitalized for 4-5 days 
for his back.  He added that his back disorder caused pain, 
which radiated down his leg and arm.  (See p. 13 of 
transcript).  The appellant also testified that he had not 
been informed by a treating physician that his current back 
problems were related to his period of service.  (See pgs. 15 
and 16 of transcript).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the appellant is competent to describe having suffered 
from back problems in service, a diagnosis and an analysis of 
the etiology regarding such complaints requires competent 
medical evidence and cannot be evidenced by the appellant's 
lay testimony.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In this case, there is no competent evidence that the 
appellant currently suffers from a back disorder which can 
reasonably be shown to have be related to his period of 
active service.  No competent medical professional has 
furnished evidence supportive of the appellant's allegations 
that his back problems have any relationship to his period of 
active duty.  To this, it is noted that the evidence of 
record shows that the appellant's March 1946 service 
separation examination was negative for any spine pathology, 
and that postservice treatment records concerning back-
related treatment are not of record.  Additionally, the 
postservice medical records contain no definitive finding or 
diagnosis of any disability resulting from the inservice 
injury to the back.  In addition, even conceding that the 
appellant was indeed informed in 1981 that he had an "old" 
fracture of the back, this, in and of itself, provides no 
nexus, or link, between the appellant's claimed back disorder 
and his period of service.  

Consequently, in the absence of any competent evidence 
linking a current spinal disability to service, the claim is 
not well-grounded.  Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
Murphy, supra.  Further, the Board views the information 
provided in the December 1996 Statement of the Case, and 
other correspondence from the RO, sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a spinal disability.  
See 38 U.S.C.A. § 5103(a) (West 1991).  Moreover, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette, supra.  It 
should be noted that at his recent hearing, the veteran was 
given an additional 30 days to submit additional evidence 
pertaining to his case but no additional evidence was 
submitted.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

The Board notes that the appellant is always free to submit 
new and material evidence to reopen the claim for entitlement 
to service connection for a spinal disorder, such as medical 
evidence tending to show that he currently has such a spinal 
disability which is related to service or an event therein.


ORDER

Entitlement to service connection for a spinal disorder is 
denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

